EXHIBIT Exhibit 10.1 - Form of the Second Amendment to Forbearance Agreement dated February 16, SECOND AMENDMENT TO FORBEARANCE AGREEMENT This SECOND AMENDMENT, dated as of February 16, 2009 (this “Second Amendment”) by and among Lazy Days’ R.V. Center, Inc., a Florida corporation (the “Issuer”), The Bank of New York, a New York banking corporation as indenture trustee (the “Trustee”), and the Noteholder signatory hereto (the “Noteholder”), a holder of the Issuer’s unsecured 11.75% Senior Notes due May 15, 2012, amends and supplements the Forbearance Agreement originally dated December 12, 2008, and as amended on January 12, 2009 (the “Forbearance Agreement”).Capitalized terms used herein have the meanings assigned in the Forbearance Agreement unless otherwise defined herein. W I T N E S S E T
